DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  a new line or indentation should be established between “a third air vent,” and “the first air vent,” in line 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first air vent, the second air vent and the third air vent deviates from the central axis; are positioned around the central axis and are spaced apart from each other" in lines 16-18. It appears to be idiomatically and/or grammatically incorrect. It is unclear if the “are,” in line 15 refers to “the first air vent, the second air vent and the third air vent,” in line 16, or “the central axis, the first air vent, the second air vent and the third air vent,” in line 15. Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilmour (US 3,191,869).
With respect to claim 1, Gilmour discloses a spray device (10. Figs. 1-5), comprising: 
a converging assembly (48 and 56), the converging assembly comprising a first liquid channel (26), a second liquid channel (downstream of 50), a first air channel (94), and a second air channel (100, 90 and 92); an outlet of the first liquid channel (at 28) communicating with an inlet of the second liquid channel (68 to 96), and the first air channel communicating with the inlet of the second liquid channel; 
a container (16) configured to accommodate a solution, and the second air channel (fluidly) communicating with the container; and 
a suction pipe (82), the suction pipe comprising a first (upper) end communicating with the inlet of the second liquid channel, and a second (lower) end configured to be submerged in the solution in the container; 
wherein, the converging assembly comprises a converging part (Fig. 3) and a rotating member (106 and 80); 
the first liquid channel and the second liquid channel are both defined in the converging part; the converging part comprises an air passage (116 to 100 and the horizontal passage to 96); the air passage communicates with the inlet of the second liquid channel; 
the rotating member comprises a central (vertical) axis and a first air vent (#1 of 116. Fig. 2), a second air vent (#5 of 116. Fig. 2) and a third air vent (92),
the first air vent, the second air vent and the third air vent deviates from the central axis; are positioned around the central axis and are spaced apart from each other, diameters of the first air vent and the second air vent are different from each other;
the rotating member is positioned on the converging part and is rotatable around the central axis with respect to the converging part, such that the rotating member blocks the air passage, or the first air vent communicates with the air passage to form the first air channel;
the rotating member is capable of being rotated to enable one of the first air vent and the second air vent to communicate with an outlet (top portion of 100) of the air passage;
the rotating member and the converging part cooperative define an air chamber (100); 
the converging part comprises a communication hole (90), and the air chamber (fluidly) communicates with the container via the communication hole; and when the rotating member rotates and the first air vent communicates with the air passage, the third air vent (fluidly) communicates with the air chamber (via the container), and the third air vent, the air chamber, and the communication hole cooperatively form the second air channel configured to (capable of) balance an air pressure in the container;
when a liquid flows from the first liquid channel to the inlet of the second liquid channel, at least part of air in the first liquid channel is discharged via the first air channel, whereby a negative pressure is formed in the second liquid channel, such that the solution is sucked to the second liquid channel through the suction pipe, the solution and the liquid are mixed at the inlet of the second liquid channel, and then the mixture of the liquid and the solution are sprayed from an outlet (64) of the second liquid channel.
With respect to claim 4, Gilmour discloses wherein the converging assembly further comprises a sliding member (120) and a first elastic member (124); the sliding member and the first elastic member are both positioned on the converging part; and when the rotating member rotates and the first air vent communicates with the outlet of the air passage, the first elastic member drives the sliding member to (capable of) move and be caught in the second air vent, so as to prevent the rotation of the rotating member.
With respect to claim 6, Gilmour discloses wherein the rotating member comprises a base wall (wall of 106 and top surface of 80) and an enclosing wall (128 and wall defining 100 and 122) surrounding the (center of the) base wall; the first air vent, the second air vent, and the third air vent all pass through the base wall; and the converging part comprises a main body (See Fig. 4 with additional annotations below) and a support column, the support column is positioned on the main body, a center line of the support column coincides with the central axis, and the support column is sheathed in the base wall such that the rotating member is rotatably positioned on the converging part.
With respect to claim 7, Gilmour discloses wherein the converging part comprises a mounting cavity (122), one (lower) end of the mounting cavity is connected to the main body, and the other (upper) end of the mounting cavity is attached to the base wall; and the sliding member and the first elastic member are both received in the mounting cavity, and the first elastic member is positioned between the sliding member and an inner sidewall of the mounting cavity.
With respect to claim 8, Gilmour discloses wherein the converging part comprises an air tube (110 to 62), one (lower) end of the air tube is connected to the main body, and the other (upper) end of the air tube is attached to the base wall; the air passage passes through the air tube and extends into the main body, an inlet (96) of the air passage is positioned on the main body, and the outlet of the air passage is positioned on the air tube; and the support column is located between the mounting cavity and the air tube.
With respect to claim 9, Gilmour discloses wherein an included angle between an orientation of the inlet of the air passage and an orientation of the outlet of the air passage is 90 degrees (Fig. 3).
With respect to claim 20, Gilmour discloses a spray system (10. Figs. 1-5), comprising: the spray device of claim 1; and a liquid supply device (spray gun 12) connected to the spray device and configured to supply the liquid to the spray device.

    PNG
    media_image1.png
    507
    711
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gilmour in view of Chow et al. (US 4,736,891. Chow hereinafter).
With respect to claim 10, Gilmour discloses spray device as in claim 8 except for wherein the converging assembly comprises a first sealing ring, the first sealing ring is positioned at the outlet of the air passage, the first sealing ring partially protrudes from an end of the air tube close to the base wall and abuts against the base wall, and the first sealing ring seals a joint of the air passage and one of the first air vent, the second air vent, and the third air vent.
However, Chow teaches a spray device (Figs. 1-9) comprising a converging assembly (Fig. 2) wherein the converging assembly comprises a first sealing ring (48), the first sealing ring is positioned at an outlet of the fluid passage (42. Fig. 9), the first sealing ring partially protrudes from an (upper) end of the air tube close to a base wall (98) and abuts against the base wall, and the first sealing ring seals a joint of the fluid  passage and one of the first air vent (air bleed hole in passage 104. Col. 7, lines 53-55), the second air vent, and the third air vent. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a sealing ring, as taught by Chow, to Gilmour’s outlet of the air passage and the base wall, in order to fluidly seal the passage forms by the two elements (Col. 4, lines 20-25, Col. 5, lines 26-41 and Fig, 9).

Response to Arguments
Applicant's arguments filed on October 24, 2022 have been fully considered but they are not persuasive. The Applicant argues that the vent hole 92 (of Gilmour) cannot communicate with the small bore or liquid passage 88 and the passage 90 when the lower end of the tube 82 is submerged in the liquid contained in the container 16. 
Applicant's argument is not commensurate in scope with the claimed invention. No such limitations (the suction tube 82 is submerged in the liquid) can be found in the claimed invention.
The Applicant further argues that the air chamber is not cooperative defined by the rotating member and the converging part. As clearly indicated in the Office Action, the converging part (is the converging areas shown in Fig. 3) and a rotating member (106 and 80). There are two converging areas in Fig. 3, one is at restricted flow orifice 58 and the other one is at liquid passage 88. Obviously, the liquid passage 88 is a structural element of liquid control element 78 and certainly openings 116 of valve member 106 cooperative (generally) define the air chamber 100. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 3, 2022